Citation Nr: 0211054	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-11 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether Social Security Administration (SSA) retirement 
benefits and interest income are countable for the purpose of 
calculating the veteran's nonservice-connected pension 
benefits.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from March 1953 to March 
1957, and from May 1957 to May 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 determination of the Department of Veterans 
Affairs (VA) Waco Regional Office (RO) which adjusted the 
rate of the veteran's VA nonservice-connected disability 
pension based on his reported family income.  

Here, it is noted that despite a careful and sympathetic 
review of the record, the contentions of the veteran on 
appeal remain unclear.  The record shows that the RO has 
attempted on several occasions to explain the nature of the 
VA pension program to the veteran, including enlisting the 
assistance of his congressional representative in this 
regard.  However, the veteran has remained dissatisfied with 
the RO explanations, although the specific nature of his 
objections is rather unclear.  In an attempt to ensure that 
he receives every consideration, the Board has carefully 
reviewed his contentions, including those filtered through 
the office of his congressional representative.  After such 
review, the Board has characterized the issue on appeal as 
set forth on the cover page of this decision.  


FINDINGS OF FACT

1.  The veteran was awarded VA nonservice-connected 
disability pension benefits, effective January 13, 1994.

2.  The maximum rate of VA pension awarded the veteran was 
reduced dollar-for-dollar by the amount of interest income he 
reported, as well as the SSA retirement income he and his 
spouse received.  


CONCLUSION OF LAW

The SSA retirement benefits and interest income received by 
the veteran and his spouse are countable for purposes of 
calculating the rate of his VA nonservice-connected 
disability pension benefits.  38 U.S.C.A. §§ 1521, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.3, 3.271, 3.272 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that on receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2001).  VCAA also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via numerous 
letters and telephone calls from the RO, as well as 
Statements of the Case.  The Board concludes the discussions 
and documents adequately complied with VA's notification 
requirements.  Moreover, as set forth below, the RO has 
completely developed the record; thus, the requirement that 
the RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including contacting 
SSA and soliciting income information from the veteran.  
Based on the facts of this case, the Board concludes that 
there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claim.  See Smith v. Gober, 14 Vet. App. 227 (2000).  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The record shows that by January 1997 rating decision, the RO 
determined that a permanent and total disability rating for 
nonservice-connected pension purposes was warranted under 
38 C.F.R. § 3.321(b)(2), effective January 13, 1994.

By January 1997 letter, the RO notified the veteran that his 
claim for VA pension had been approved and that in order to 
complete processing of his claim, he was required to submit 
certain income information corresponding to the period from 
February 1, 1994 to December 31, 1997.

Later that month, the veteran submitted Eligibility 
Verification Reports (EVR) on which he reported some interest 
income, as well other income which he characterized as wages 
from employment, despite the fact that he also indicated that 
he was not working.  Because the information provided by the 
veteran on his EVR was unclear, the RO contacted him by 
telephone in February and March 1997, in an attempt to obtain 
the information necessary to process his pension award.  The 
veteran explained that the wage income he had reported was 
actually a retirement benefit from SSA.  The RO thereafter 
contacted SSA to obtain the specific income information 
necessary to process the veteran's pension award.  

Thereafter, by April 1997 letter, the RO notified the veteran 
of the monthly rate of his pension starting February 1, 1994, 
and explained how his reported income had been used to 
calculate the rate of his pension.  The award notice reflects 
that the rate of his VA pension was reduced in January 1996, 
when his spouse began receiving retirement benefits from SSA.  
The rate of his pension was again reduced in January 1997, 
when he began receiving retirement benefits from SSA.  

The veteran's congressional representative thereafter 
contacted the RO and advised that the veteran had expressed 
concern that his pension had been reduced in 1996 and 1997.  
In October 1997, December 1997, and January 1998 memoranda to 
the veteran's congressional representative, the RO explained 
the nature of the VA nonservice-connected disability pension 
program, how the rate of the veteran's pension had been 
calculated, and the evidence on which the effective date of 
his award had been based.  

In March 1998, the veteran submitted another EVR on which he 
reported continued retirement income from SSA, as well as 
$365.65 in interest and dividend income, for the period from 
January 1 to December 31, 1997.  He also indicated that he 
had $365.65 in an interest bearing account.  

By May 1998 letter, the RO notified the veteran that his VA 
pension had been adjusted and that the $365 in interest 
income, which he had reported was countable for pension 
purposes.  He was advised that "[i]f this money is something 
other than interest income, please let us know."  The 
veteran, however, did not respond.  He was further advised 
that SSA retirement income received by him and his spouse was 
countable as income, as well as a retroactive payment from 
SSA in the amount of $635.  

The following month, the veteran disagreed with the RO 
determination, arguing that the deductions were "severe" 
and that "corrective action is appropriate."  In several 
subsequent submissions to RO, some of which were sent through 
his congressional representative, the veteran generally 
expressed his dissatisfaction with VA.  

In November 1999, the veteran submitted another EVR on which 
he reported continued retirement income from SSA for him and 
his spouse.  He also reported annual interest income of 
$13.31.  Attached to his EVR was a Form 1099-INT reflecting 
interest income for 1998 of $13.31.  The veteran's pension 
was thereafter continued.

In a January 2002 EVR, the veteran reported continued 
retirement income from SSA, as well as annual interest income 
of $9.10.  His pension was continued.

In May 2002, an RO official conducted a conference call with 
the veteran and a representative from the office his 
congressional representative.  The purpose of the call was to 
attempt to explain to the veteran why his VA pension had been 
reduced dollar-for-dollar by his interest and SSA income.  
The veteran indicated that he understood why his pension had 
been reduced, but indicated that he nonetheless disagreed 
with the reduction.  

II.  Law and Regulations

Improved pension benefits, like all VA nonservice-connected 
disability pension benefits, are based, in part, on income.  
Payments of these pension benefits are made at a specified 
annual maximum rate, and must be reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. § 
1521 (West 1991 & Supp. 2002).  

Payments of any kind, from any source, shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. §§ 3.271, 
3.272 (2002). 

The following shall be excluded from countable income for the 
purpose of determining entitlement to improved pension:  
welfare, maintenance, VA pension benefits, reimbursement for 
casualty loss, profit from sale of property; joint accounts, 
medical expenses, surviving spouse's income, expenses of last 
illnesses, burials, and just debts, educational expenses, 
child's income, Domestic Volunteer Service Act Programs, 
distributions of funds under 38 U.S.C. 1718, hardship 
exclusion of child's available income, survivor benefit 
annuity, Agent Orange settlement payments, restitution to 
individuals of Japanese ancestry, cash surrender value of 
life insurance, income received by American Indian 
beneficiaries from trust or restricted lands, Radiation 
Exposure Compensation Act, Alaska Native Claims Settlement 
Act, and a monetary allowance under 38 U.S.C. 1805 for a 
child suffering from spina bifida who is a child of a Vietnam 
veteran.  Id. 

Whenever there is a change in a beneficiary's amount of 
countable income, the monthly rate of pension payable shall 
be computed by reducing the beneficiary's applicable maximum 
annual pension rate by the beneficiary's new amount of 
countable income on the effective date of the change in the 
amount of income, and dividing the remainder by 12.  38 
C.F.R. § 3.273(b)(2).

III.  Analysis

In the case at hand, the veteran was awarded VA nonservice-
connected disability pension benefits, effective January 13, 
1994.  The rate of pension awarded to him was calculated by 
taking the maximum annual pension rate and reducing it 
dollar-for-dollar by the amount of interest income he 
reported, as well as the amount of SSA retirement income he 
and his spouse received.  

The veteran has generally contended that his VA pension 
should not have been reduced by the amount of his interest 
income and SSA retirement income.  

As set forth above, however, 38 C.F.R. § 3.271 clearly 
includes payments of any kind from any source as being 
countable income, unless specifically excluded.  Neither 
interest income nor SSA retirement benefits are listed as 
exclusions under the controlling provisions of 38 C.F.R. § 
3.272.  Therefore, the veteran's interest income and the 
payments he and his spouse received from SSA for retirement 
benefits are included as countable income for pension 
purposes.

The Board is bound by applicable statute and implementing VA 
regulations.  Here, the veteran has not pointed out any error 
of fact, but he simply disagrees with the application of 
pertinent VA law and regulation.  In a case such as this, 
where the law and not the evidence is dispositive, the claim 
must be denied because of the absence of legal merit or the 
lack of entitlement under law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994). 



	(CONTINUED ON NEXT PAGE)



ORDER

SSA retirement benefits and interest income are countable for 
purposes of calculating the veteran's VA nonservice-connected 
disability pension benefits; thus, this appeal is denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

